275 U.S. 497
48 S.Ct. 121
275 U.S. 566
72 L.Ed. 392
KUNGLIG JARNVAGSSTYRELSEN, also known as the ROYAL  ADMINISTRATION OF THE SWEDISH STATE RAILWAYS, petitioner,v.The NATIONAL CITY BANK OF NEW YORK and Dexter &  Carpenter, Inc.;  and  KUNGLIG JARNVAGSSTYRELSEN, also known as the ROYAL  ADMINISTRATION OF THE SWEDISH STATE RAILWAYS, petitioner,  v.  DEXTER & CARPENTER, Inc.
No. 558.
No. 559.
Nov. 21, 1927.

PER CURIAM.


1
The petition for two writs of certiorari is denied for the reason that the petitioner has failed to comply with section 2 of Rule 35 of the Supreme Court, which provides that the 'petition shall contain only a summary and short statement of the matter involved and the reasons relied on for the issuance of the writ,' and that the supporting brief must be direct and concise.


2
The petition filed in this case for the two writs of certiorari is thirty-four pages long, and the petitioner's brief filed in support thereof of is one hundred ninety-six pages long, thirty-six pages of which are devoted to a statement of the facts.


3
Mr. Gustav Lange, Jr., of New York City, for petitioner.